Case 4:18-cr-40132-KES Document 46 Filed 06/17/20 Page 1 of 8 PageID #: 113




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION


 UNITED STATES OF AMERICA,               CR18-40132

                   Plaintiff,            PLEA AGREEMENT

        vs.

 DAMON VINCENT JOBIN,

                   Defendant.



      The Defendant, the Defendant's attorney, and the United States Attorney

for the District of South Dakota hereby submit the following Plea Agreement to

the United States District Court, which Agreement was reached pursuant to

discussions between the United States Attorney and the Defendant's attorney.

The Agreement is as follows:

      A.      ACKNOWLEDGMENT AND WAIVER OF RIGHTS AND UNDER-

STANDING OF MAXIMUM PENALTIES:              The Defendant agrees that he has

been fully advised of his statutory and constitutional rights herein, and that he

has been informed of the charges and allegations against him and the penalty

therefor, and that he understands same. The Defendant further agrees that he

understands that by entering a plea of guilty as set forth hereafter, he will be

waiving certain statutory and constitutional rights to which he is otherwise

entitled.
Case 4:18-cr-40132-KES Document 46 Filed 06/17/20 Page 2 of 8 PageID #: 114




      B.    PLEA AGREEMENT PROCEDURE - NO RIGHT TO WITHDRAW

PLEA IF COURT REJECTS RECOMMENDATION: The United States and the

Defendant agree that this Plea Agreement is presented to the Court pursuant to

Rule 1 l(c)(l)(B) of the Federal Rules of Criminal Procedure, which authorizes

the United States to agree that it will recommend, or agree not to oppose, the

Defendant's request that a particular sentence or sentencing range 1s

appropriate or that a particular provision of the Sentencing Guidelines, or

policy statement, or sentencing factor, does or does not apply.            Such

agreements and recommendations are not binding on the Court, and the

Defendant may not withdraw his plea of guilty if the Court rejects them.

      C.    PLEA OF GUILTY TO CHARGE: The Defendant will plead guilty

to Count 1 of the Indictment filed in this case, which charges the violation of

21 U.S.C. §§ 841(a)(l) and 846.    The charge carries a mandatory minimum

sentence of 10 years in prison and a maximum sentence of life years in prison,

a $10 million fine, or both, and a term of supervised release.     The term of

supervised release in this case is a minimum of 5 years and a maximum of life.

If the Defendant is found by a preponderance of evidence to have violated a

condition of supervised release, he may be incarcerated for an additional term

of up to 5 years on any such revocation and placed on additional supervised

release for any term up to life.   There is a $100 assessment to the victims'

assistance fund.



                                      [2]
Case 4:18-cr-40132-KES Document 46 Filed 06/17/20 Page 3 of 8 PageID #: 115




      The Defendant will also plead guilty to Count 2 of the Indictment filed in

this case, which charges the violation of 18 U.S.C. §§ 1956(a)(l)(B)(i), (ii), and

(h). The charge carries a maximum sentence of 20 years in prison, a $500,000

fine or twice the value of the property involved in the transaction, whichever is

greater, or both imprisonment and a fine; and a period of supervised release of

up to 3 years.   If the Defendant is found by a preponderance of evidence to

have violated a condition of supervised release, he may be incarcerated for an

additional term of up to 2 years on any such revocation.        There is a $100

assessment to the victims ' assistance fund .

      A civil penalty may also be imposed of not more than the greater of the

value of the property, funds , or monetary instruments involved in the

transaction, or $10,000.

      D.    VIOLATION OF TERMS AND CONDITIONS:                    The Defendant

acknowledges and understands that if he violates the terms of this Plea

Agreement, engages in any further criminal activity, or fails to appear for

sentencing, this Plea Agreement shall become voidable at the discretion of the

United States and the Defendant will face the following consequences:

      (1)   All testimony and other information the Defendant has provided at

any time to attorneys, employees, or law enforcement officers of the United

States, to the Court, or to the federal grand jury may and will be used against

him in any prosecution or proceeding.



                                        [3]
Case 4:18-cr-40132-KES Document 46 Filed 06/17/20 Page 4 of 8 PageID #: 116




      (2)   The United States will be entitled to reinstate previously dismissed

charges and/ or pursue additional charges against the Defendant, and to use

any information obtained directly or indirectly from him in those additional

prosecutions.

      (3)   The    United   States   will     be   released    from   any   obligations,

agreements, or restrictions imposed upon it under this Plea Agreement.

      E.    ACCEPTANCE OF RESPONSIBILITY:                     The United States agrees

that based upon the information known to it at this time , the Defendant is

entitled to a two-level decrease in his offense level pursuant to U.S .S.G.

§ 3El. l(a) , provided no evidence is disclosed in the presentence report which

indicates the Defendant has not demonstrated a recognition and affirmative

acceptance of personal responsibility for his criminal conduct, and further

provided he:    (1) complies with the terms of this Plea Agreement; (2) testifies

truthfully during the change of plea hearing; (3) participates truthfully with the

Probation Office in the presentence investigation; (4) does not violate any

conditions of pretrial detention or release after he signs this agreement; and

(5) continues to exhibit conduct consistent with acceptance of responsibility.

Both the United States and the Defendant otherwise reserve the right to

present evidence and make argument regarding sentencing.

      F.    TIMELY ACCEPTANCE OF RESPONSIBILITY: The United States

agrees that the Defendant has timely notified authorities of his intention to

enter a plea of guilty thereby permitting the United States and the Court to

                                            [4]
Case 4:18-cr-40132-KES Document 46 Filed 06/17/20 Page 5 of 8 PageID #: 117




allocate their resources efficiently.   Therefore, if the offense level determined

prior to the operation of U.S.S.G. § 3El. l(a) is level 16 or greater and the

Defendant qualifies for a two-level decrease under U.S.S.G. § 3El. l(a) , this

provision shall be treated at the sentencing hearing as a motion pursuant to

U.S.S.G. § 3El. l(b) to decrease the offense level by one additional level.

      G.    GOVERNMENT'S RECOMMENDATION REGARDING SENTENCE-

ANY SENTENCE WITHIN STATUTORY LIMITS:                 At the sentencing hearing,

both the United States and the Defendant are free to recommend whatever

sentence each feels is appropriate, within statutory limits, present evidence,

and make arguments in support thereof. The Defendant understands that any

recommendation made by him or the United States is not binding on the Court.

The Defendant further understands that he may not withdraw his plea of guilty

if the Court rejects any recommendation.

      H.    SPECIAL ASSESSMENT:            The Defendant agrees to remit to the

U.S . Clerk of Court, 400 S. Phillips Ave. , Sioux Falls, SD 57104, no later than

two weeks prior to sentencing, a certified or cashier's check payable to the

"U.S. Clerk of Court" in the amount of $200, in full satisfaction of the statutory

costs pursuant to 18 U.S.C. § 3013.

      I.    MONETARY OBLIGATIONS - DEFENDANT'S ONGOING DUTY:

The Defendant agrees, if requested by the United States, to promptly return an

executed Authorization to Release Financial Records and Documents, an

executed Authorization to Release Tax Returns and Attachments, current

                                         [5]
Case 4:18-cr-40132-KES Document 46 Filed 06/17/20 Page 6 of 8 PageID #: 118




earnings statements, copies of his W-2s and an executed Financial Statement.

The Defendant understands that this is an ongoing duty which begins upon

execution of this plea agreement and continues until such time as payment of

any financial obligation is remitted in full.

      The Defendant agrees to assist the United States in identifying, locating,

returning, and transferring assets for use m payment of any fmancial

obligations imposed as part of the sentence m this case.              The Defendant

expressly authorizes the United States Attorney's Office to obtain credit reports

on him prior to judgment.

      The Defendant also agrees that if he is incarcerated, he will participate in

the Bureau of Prisons' Inmate Financial Responsibility Program during any

period of incarceration in order to pay any financial obligations ordered by the

Court.     The Defendant's agreement to participate in the Inmate Financial

Responsibility Program does not limit the United States' right to pursue

collection from other available sources.        If there is no period of incarceration

ordered, the Defendant agrees that payment of any financial obligations

ordered by the Court shall be a condition of probation.

      J.     BASIS FOR PLEA OF GUILTY:               The Defendant agrees that the

statement of facts, signed by the parties and incorporated herein by this

reference, provides the basis for his guilty plea in this case, and is a true and

accurate statement of his actions or omissions with regard to the charges to



                                         [6]
Case 4:18-cr-40132-KES Document 46 Filed 06/17/20 Page 7 of 8 PageID #: 119




which he is entering a plea, and that the Court may rely thereon in determining

the basis for his plea of guilty as provided for in this Plea Agreement.

      K.      WAIVER OF SPEEDY TRIAL: The Defendant agrees to waive any

rights to a speedy trial under either the United States constitution or the

Speedy Trial Act.    This waiver is necessary so that the Court will have the

benefit of all relevant information at sentencing.

      L.      PARTIES BOUND:       It is further understood and agreed that this

agreement is limited to the United States Attorney's Office for the District of

South Dakota, and that this agreement cannot and does not bind other federal,

state, or local prosecuting authorities.

      M.      SCOPE OF AGREEMENT:                This agreement shall include any

attachments, exhibits or supplements designated by the parties. It is further

understood and agreed that no additional promises, agreements, or conditions

have been entered into other than those set forth in this agreement, and this

agreement supersedes any earlier or other understanding or agreement.

      N.      WAIVER OF DEFENSES AND APPEAL RIGHTS:                The Defendant

hereby waives all defenses and his right to appeal any non-jurisdictional

issues.    The parties agree that excluded from this waiver is the Defendant's

right to appeal any decision by the Court to depart upward pursuant to the

sentencing guidelines as well as the length of his sentence for a determination

of its substantive reasonableness should the Court impose an upward

departure or an upward variance pursuant to 18 U.S.C. § 3553(a).

                                           [7]
Case 4:18-cr-40132-KES Document 46 Filed 06/17/20 Page 8 of 8 PageID #: 120




                    SUPPLEMENT TO PLEA AGREEMENT

       The United States will file a Supplement to Plea Agreement which is

required to be filed in every case in compliance with the Court's Standing

Order.

                                   RONALD A. PARSONS, JR.
                                   United States Attorney




Date                              Jennifer D. Mammenga
                                  Assistant United States Attorney
                                  P.O. Box 2638
                                  Sioux Falls, SD 57101-2638
                                  Telephone: (605)357-2361
                                  Facsimile: (605)330-4410
                                  E-Mail: jennifer .mammenga@usdoj.gov


APPROVED:
RONALD A. PARSONS, JR.

United States Attorney
By:

~Q;.21z
DENNIS R. HOLMES
Chief, Criminal Division




Date                               Damon Vincent Jobin
                                   Defendant




Date                              Amanda D_ Kippley
                                  Attorney for Defendant
                                   [8]
